DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 10/31/2022 is acknowledged.  Currently claims 1-3 are pending and are examined as follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic device with passivation layer covering a plurality of light emitting units and increased lighting efficiency”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 of U.S. Patent No. 11,244,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims 1-3 as follows: 
Patent ‘930 claim 1 is more specific and therefore anticipates instant claim 1.
Patent ‘930 claim 5 is verbatim instant claim 2. 
Patent ‘930 claim 6 is verbatim instant claim 3.
Please note that a double patenting rejection is not precluded in the instant application because the patent claims cited in this rejection were rejoined in examination of the patent (see App# 16/508,311 Notice of Allowance dated 10/19/2021 pg. 2: rejoinder of claims 7-8 which are patent ‘930 claims 5-6).
Claims 1 and 3 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of copending Application No. 17,477,500 in view of Maeda in US 2002/0190935. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application ‘500 claim 1 is more specific than instant claim 1 except for the following difference:
Instant claim 1 recites “…wherein each of the plurality of light emitting units is electrically connected to a corresponding one of the plurality of active elements…”.  Instead, co-pending application ‘500 claim 1 recites “a plurality of active elements… one of the plurality of active elements provides a current to a corresponding one of the plurality of light emitting elements” which implicitly requires electrical connection between the light emitting element and the active element. However, in the same field of endeavor of light emitting display devices, Maeda in US 2002/0190935 discloses each light emitting unit electrically connected to a corresponding one of a plurality of active elements (Maeda’s par. 63). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, for the co-pending application ‘500 to include each of the light emitting units connected to a transistor [active element], in order to obtain the predictable result of control of each light emitting unit in a pixel (Maeda’s par. 63), given that the co-pending application ‘500 claim 9 already discloses the light emitting units forming pixels.
Instant claim 3 encompasses the same subject matter as co-pending application ‘500 claim 10.
This is a provisional nonstatutory double patenting rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in US 2002/0190935 (hereinafter Maeda) in view of Jeon et al. in US 2020/0235077 (hereinafter Jeon).

Regarding claim 1, Maeda discloses an electronic device (Maeda’s Figs. 6), comprising: 
a driving circuit substrate comprising a plurality of active elements; a plurality of light emitting units disposed on the driving circuit substrate (Maeda’s Figs. 1-2 and par. 44-45, 63), wherein each of the light emitting units is electrically connected to a corresponding one of the active elements (Maeda’s par. 63); wherein one of the plurality of active elements provides a first current to a corresponding one of the light emitting units (Maeda’s par. 63-64, 84-87), such that lighting efficiency of the corresponding one of the light emitting units is ranged from 70% to 100% (Maeda’s par. 65, 84-87). 
Maeda fails to disclose a first passivation layer covering the plurality of light emitting units. 
However, in the same field of endeavor or light emitting displays, Jeon discloses a first passivation layer covering a plurality of light emitting units (Jeon’s Fig. 11 and par. 150). Therefore, it would have been obvious to one of ordinary skill in the art for Maeda’s plurality of light emitting units (Maeda’s par. 63-64, 84-87) to be covered by a first passivation layer (Jeon’s Fig. 11 and par. 150), in order to obtain the benefit of stabilizing the characteristics of the light emitting element (Jeon’s par. 151). By doing such combination, Maeda in view of Jeon disclose:
An electronic device (Maeda’s Figs. 6), comprising: 
a driving circuit substrate (Maeda’s Figs. 1-2 and par. 44) comprising a plurality of active elements (Maeda’s Figs. 1-2 and par. 44-45, 63: TFTs); 
a plurality of light emitting units (Maeda’s Figs. 1-2 and par. 44-45, 63: EL elements) disposed on the driving circuit substrate (Maeda’s Figs. 1-2 and par. 44-45, 63), wherein each of the plurality of light emitting units (Maeda’s Figs. 1-2 and par. 44-45, 63) is electrically connected to a corresponding one of the plurality of active elements (Maeda’s par. 63); and
a first passivation layer covering the plurality of light emitting units (Jeon’s Fig. 11 and par. 150: see 1160); 
wherein one of the plurality of active elements provides a first current to a corresponding one of the light emitting units (Maeda’s par. 63-64, 84-87), such that lighting efficiency of the corresponding one of the light emitting units is ranged from 70% to 100% (Maeda’s par. 65, 84-87). 

Regarding claim 2, Maeda in view of Jeon disclose wherein the first passivation layer comprises a plurality of protecting blocks spaced apart from each other (Jeon’s Figs. 11, 16 and par. 150, 193: see separate blocks of 1160/4160), and each of the plurality of protecting blocks covers one of the plurality of light emitting units respectively (Jeon’s Figs. 11, 16 and par. 150-151, 154, 193-194: covering the side surfaces).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Jeon as applied above, in further view of Su et al. in US 2004/0145310 (hereinafter Su) and Jin et al. in US 2019/0067637 (hereinafter Jin).
Maeda in view of Jeon fail to disclose a second passivation layer disposed on a part of the driving circuit substrate without the plurality of light emitting units, and a transmittance of the second passivation layer being different from a transmittance of the first passivation layer.
However, in the same field of endeavor of display devices, Su discloses a second passivation layer disposed on a part of the driving circuit substrate without a plurality of light emitting unit (Su’s Figs. 2-3 and par. 19-20: passivation 116 on outer side of display unit 114 which includes a plurality of pixels, each with a luminous layer per par. 20), and a transmittance of the second passivation layer being high (Su’s par. 21). Therefore, it would have been obvious to one of ordinary skill in the art, to use Su’s teaching of passivation outside the display unit in Maeda in view of Jeon’s device, in order to obtain the benefit of high water repelling ability on the outside of the display unit (Su’s par. 20). 
Still, Maeda in view of Jeon and Su fail to explicitly disclose a transmittance of the second passivation layer being different from a transmittance of the first passivation layer.
Nevertheless, in the same field of endeavor of light emitting displays, Jin discloses that a passivation layer of silicon oxide or silicon nitride has low transmittance (Jin’s par. 4).  Thus, it would also have been obvious to one of ordinary skill in the art for a transmittance of the second passivation layer (Su’s Figs. 2-3 and par. 21: passivation 116 with high transmittance) being different from a transmittance of the first passivation layer (Jeon’s Fig. 11 and par. 154: passivation 1160 made of silicon oxide or silicon nitride which has low transmittance per Jin’s par. 4), in order to obtain the predictable result of known transmittance (Jin’s par. 4) of a material known to be used for passivation (Jeon’s par. 154). By doing such combination, Maeda in view of Jeon, Su and Jin disclose:
a second passivation layer (Su’s Figs. 2-3 and par. 18-21: passivation 116) disposed on a part of the driving circuit substrate without the plurality of light emitting elements (Su’s Figs. 2-3 and par. 19-20: outer side of display unit 114 which is equivalent to the outside of array of elements 10 on substrate 1 in Maeda’s Fig. 2), and a transmittance of the second passivation layer (Su’s Figs. 2-3 and par. 21: passivation 116 has high transmittance) being different from a transmittance of the first passivation layer (Jeon’s Fig. 11 and par. 154: passivation 1160 made of silicon oxide or silicon nitride which have low transmittance per Jin’s par. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621